Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWABILITY
Claim Status
Claims 1-7 are pending.  Claims 1-7 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/10/2020 and 2/26/2019 consisting of 7 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 15/675,508 (filed 08/11/2017; issued as USPAT-10428136) which claims benefit of 62/383,139 (filed 09/02/2016) and claims benefit of 62/419,817 (filed 11/09/2016).  The instant application has been granted the benefit date, 9 November 2016, from the application 62/419,817.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The instant claims recite:

    PNG
    media_image1.png
    259
    614
    media_image1.png
    Greyscale

Fig. 3B from the instant specification demonstrates that the mutations recited in the amended claims are associated with a successfully extending the survival of mice implanted with tumor cells when the CAR-T cells are implanted in the mice. One of the prior art references, Jin et al. (US2008/0311130) shows that the F265S/F292G double mutant has a Kd of 6nM, which although having the structural features of the instant claim, would not have the functional property required by the instant claim. Therefore, the CAR having a mutant I domain with F265S/F292G double mutation would not meet the limitations of the instant claims. As Jin et al. (US2008/0311130) is the closest prior art, and the genus described by the instant application seems to have an unexpected property not disclosed by Jin et al. (US2008/0311130), the examiner concludes the claims are allowable.
The chimeric antigen receptor of claim 1 from US-10,428,508 is:

    PNG
    media_image2.png
    184
    373
    media_image2.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633